Citation Nr: 0807082	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that granted the veteran entitlement to service 
connection for PTSD at a 30 percent evaluation.  That 
evaluation was increased to 50 percent from the date of claim 
by an August 2007 rating decision.  The veteran continues to 
disagree with the level of disability assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in September 2005.  This issue was remanded in July 2006 for 
further development, and now returns again before the Board.

To the extent that the veteran's contentions could be 
construed as a claim of a total disability rating based on 
individual unemployability, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 27, 2005, the veteran's PTSD 
was manifested by moderate symptomatology, and resulted in 
nightmares, flashbacks, and problems with sleep, consistent 
with a finding of occupational and social impairment with 
reduced reliability and productivity.

2.  For the period from June 27, 2005, the veteran's PTSD has 
been manifested by severe symptomatology, and resulted in 
nightmares, flashbacks, and problems with sleep, as well as 
suicidal ideation and more limited social interaction, 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD, prior to June 27, 2005, are not met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2007).

2.  The criteria for a rating of 70 percent, but no higher, 
for the veteran's PTSD, from June 27, 2005, are met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2003 and September 2003, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the April 2004 statement of 
the case, and the August 2007 supplemental statement of the 
case.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The veteran and 
his representative have demonstrated an awareness of what is 
needed for a higher evaluation, most notably at the September 
2005 Board hearing.  At that time the veteran claimed that 
the disability had increased in severity and described how 
specific symptoms affected him socially and industrially.  
Their actual knowledge is established by their statements 
that demonstrate an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran has been currently assigned a 50 percent rating 
for PTSD in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2007).  Under rating criteria for PTSD, 
Diagnostic Code 9411, a 50 percent disability rating is 
warranted for evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that, prior to June 27, 2005, the criteria for an increased 
evaluation for the veteran's service connected PTSD have not 
been met.  As noted above, in order to warrant a higher 
evaluation, the veteran would have to be found to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships. 

Reviewing the evidence of record, during a November 2003 VA 
examination, the veteran was noted to have been married 36 
years, regularly met two friends for coffee most every 
morning, and attended church regularly.  He had not worked 
since 1993 due to a heart attack.  He reported going fishing 
with his friends, and sometimes on his own.  He also reported 
trouble sleeping, and awakening due to nightmares.  He 
reported experiencing hypervigilance and hyperarousal, and 
occasional exaggerated startle response.  He noted occasional 
problems with concentration, but never any significant 
problems with irritability or anger.  He worries in an 
obsessive manner and feels distressed by the content of his 
worry.  He reported that he does not talk to anyone about his 
Vietnam experiences.

The veteran reported a traumatic experience he had the 
previous year, of being held up at gun point, and relayed his 
response to this trauma.  The examiner indicated that the 
veteran's overall behavior and emotional response to this 
trauma strongly indicated that the veteran had good coping 
resources.

The veteran reported that he was fearful of leaving his home 
for a long period after his heart attack.  He reported 
recurring intrusive thoughts and nightmares about his Vietnam 
experiences.

Upon examination, the veteran was completely oriented.  For 
much of the examination, the veteran had a calm and friendly 
affect, interrupted at times by somber seriousness and 
silence.  His thoughts were well organized and he was easy to 
follow.  He did not express bizarre thinking.  His energy 
level was low, and he stated he had trouble walking up the 
stairs to the appointment.  During the interview his energy 
increased to a mild level.

The examiner concluded that the veteran experienced an array 
of symptoms consistent with moderate PTSD, with features of 
depression.  The veteran was found to have a GAF of 55.

The Board does not find that this level of symptomatology is 
consistent with a finding of occupational and social 
impairment with deficiencies in most areas, such that a 
higher rating is warranted.  While the veteran is unemployed, 
the evidence shows that this is primarily due to his non 
service connected heart condition.  There is no evidence from 
this period showing the veteran was found to have obsessional 
rituals, illogical, obscure, or irrelevant speech, spacial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran has been able to maintain a 
relationship with his wife, children, and grandchildren for 
many years, and also maintained a relationship with several 
friends who he met with regularly.  He also engaged in 
recreational fishing.  He had a flattened affect, but no 
evidence of impaired abstract thinking, and no difficulty in 
understanding complex commands.  The evidence did not show 
any panic attacks.  The veteran has at no time been found to 
be delusional, or to have hallucinations.

Thus considering this evidence from this time, the Board 
finds that the veteran's  symptoms are most consistent with a 
finding of occupational and social impairment with reduced 
reliability and productivity, the criteria for a 50 percent 
evaluation, the evaluation the veteran currently has.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran meets the 
criteria for a higher evaluation for his service connected 
PTSD during this period.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

However, for the period from June 27, 2005, the Board finds 
that the veteran would more properly rated as 70 percent 
disabled.  Reviewing the evidence of record, the veteran was 
hospitalized for several days, starting on June 27, 2005 due 
to suicidal intent. 

At the veteran's hearing in September 2005, he testified that 
his symptomatology had gotten significantly worse since his 
last psychiatric evaluation, including increased problems 
with nightmares and flashbacks.

The veteran received a further VA examination in September 
2006.  At that time the veteran was appropriately attired and 
well groomed.  He presented with a perfunctory level of 
speech.  His arms remained crossed across his cheat and his 
gaze was resolutely downward.  His responses were taciturn 
and somewhat disjointed, with a faint smile.  The veteran was 
noted to be married and maintained relationships with his two 
adult children, as well as one of his grandchildren, who his 
wife frequently babysat.  The veteran reported that he spent 
his time sitting in his house all day.  His wife indicated 
that the veteran got winded quickly due to prior heart 
surgery.  She stated that the veteran rarely socialized.

The veteran reported that he felt worse since his previous 
examination.  The veteran's wife reported that she had 
witnessed the veteran having nightmares.  She also stated 
that the veteran would no longer visit with friends and was 
nervous around crowds and tried to avoid them.  She noted the 
veteran's prior brief hospitalization.

The veteran reported increased nervousness and depression, as 
well as more flashbacks.  The veteran indicated that he felt 
a lot of his depression was from the bills they owed.  The 
examiner felt that the veteran described severe anhedonia.  
The examiner noted that a recent suicide attempt connoted 
some impairment of impulse control.  The veteran again 
reported severe trouble sleeping.  The veteran's 
communication was found to be slowed but not impaired.  There 
was no evidence of delusions or hallucinations.  The 
veteran's eye contact was fleeting at best, with consistent 
downward gaze.  The veteran was oriented.  The veteran's wife 
reported that the veteran had minor memory loss.  The veteran 
denied obsessive or ritualistic behavior.  Speech appeared to 
be logical, relevant, and constant.  Speech was slowed but 
indicated a sound sensorium and adequate cognitions.  The 
veteran was found to be not able to conscientiously attend to 
family financial matters.

Flattened affect was noted.  No circumstantial or 
circumlocutory or stereotypical speech was evident.  Speech 
was not illogical or obscure or irrelevant.  The veteran did 
not have difficulty understanding different commands.  Mild 
impairment in short term memory was found.  Suicidal ideation 
was present.  Abstract thinking was not impaired.  Judgment 
was impaired.  No obsessional rituals were uncovered.  There 
were no unprovoked periods of irritability.  No evidence of 
spacial disorientation was found.  Personal hygiene and 
appearance were good.  The examiner felt that the veteran 
would find great difficulty in adapting to stressful 
circumstances.  Relationships were found to have been 
truncated over the past few years, with the veteran having 
difficulty establishing or maintaining present relationships 
or prospective ones.  The veteran was found to have a GAF of 
46.

The veteran was found to have decreased GAF scores during 
this period, to include a GAF of 35 in June 2005, and a GAF 
of 55 in June 2006.  

Considering the veteran's hospitalization for a suicide 
attempt in June 2006, and his subsequent decline in 
functioning, as evidenced by his recent VA examination report 
and his lowered GAF scores, the Board finds that the 
veteran's symptomatology is consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, such that the criteria for a 70 percent evaluation 
have been met.  However, the Board notes that the criteria 
for an evaluation higher than 70 percent have not been met 
during this period.  In this regard, the evidence clearly 
shows that the veteran has no impairment of thought process 
or communication, or delusions or hallucinations, and no 
grossly inappropriate behavior.  His suicidal gesture, memory 
loss and other symptoms represent a serious impairment, but 
he does not exhibit total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  It is also noted that the veteran 
still is able to maintain relationships with his wife, 
children, and grandchildren.  Therefore, the Board finds the 
veteran's symptomatology most consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, and a 70 percent rating, but no higher, for this 
period is warranted.


ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder, evaluated as 50 percent disabling, 
prior to June 27, 2005, is denied.

Entitlement to an increased evaluation for post traumatic 
stress disorder, to 70 percent, but no higher, is warranted 
from June 27, 2005.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


